       Case 4:16-cv-07387-JSW Document 149 Filed 07/29/20 Page 1 of 2



1    Mark R. Figueiredo, Esq. (State Bar No. 178850)
     Christopher G. Addy, Esq. (State Bar No. 256044)
2    Austin T. Jackson, Esq. (State Bar No. 312698)
     STRUCTURE LAW GROUP, LLP
3
     1754 Technology Drive, Suite 135
4    San Jose, California 95110
     Telephone: (408) 441-7500
5    Facsimile: (408) 441-7501

6    Attorneys for INDYZEN, INC. and PRAVEEN NARRA KUMAR

7

8                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10   PARKRIDGE LIMITED, a Hong Kong                  CASE NO. 4:16-CV-07387-JSW
     Corporation, by Mabel Mak and MABEL
11   MAK, an individual,                             INDYZEN, INC. AND PRAVEEN NARRA
                                                     KUMAR’S CERTIFICATION OF
12                                                   INTERESTED ENTITIES OR PERSONS
                         Plaintiffs,
                                                     AND CORPORATE DISCLOSURE
13                                                   STATEMENT
            v.
14
     INDYZEN, INC., a California Corporation,
15   and PRAVEEN NARRA KUMAR, an
16   individual

17                       Defendants.

18   INDYZEN, INC., a California Corporation,
19                       Counter-Claimant,
20
            v.
21
     PARKRIDGE LIMITED, a Hong Kong
22   Corporation and RANDY GENE
     DOBSON, an individual,
23
                        Counter-Defendants.
24

25          Defendant and Counter-Claimant Indyzen, Inc. and Defendant Praveen Narra Kumar
26   (collectively, “Defendants”) hereby make the following disclosure of non-party interested entities

27   or persons. Defendants reserve the right to supplement this disclosure when and if more
28   information is discovered.

                                                    -1-
     INDYZEN, INC. AND PRAVEEN NARRA KUMAR’S CERTIFICATION OF INTERESTED ENTITIES OR
     PERSONS AND CORPORATE DISCLOSURE STATEMENT
       Case 4:16-cv-07387-JSW Document 149 Filed 07/29/20 Page 2 of 2



1           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
2    named parties, there is no such interest to report.

3

4    Date: July 28, 2020                            STRUCTURE LAW GROUP, LLP
5
                                                    By:      /s/ Mark R. Figueiredo
6                                                          Mark R. Figueiredo, Esq.
                                                           Attorneys for INDYZEN, INC.
7
                                                           and PRAVEEN NARRA KUMAR
8

9

10
11

12

13

14

15

16
17

18

19
20

21

22

23

24

25
26

27

28

                                                      -2-
      INDYZEN, INC. AND PRAVEEN NARRA KUMAR’S CERTIFICATION OF INTERESTED ENTITIES OR
      PERSONS AND CORPORATE DISCLOSURE STATEMENT
